 Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 1 of 17 PageID #: 2915




                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

IN RE EXTRACTION OIL & GAS, INC.,                Chapter 11
et al.,                                          Bankr. No. 20-11548 (CSS)
                      Debtors.                   (Jointly Administered)


PLATTE RIVER MIDSTREAM, LLC,                   Adv. No. 20-50833 (CSS)
DJ SOUTH GATHERING, LLC, and
PLATTE RIVER HOLDINGS, LLC,

                      Appellants,
                V.                             Civ. No. 20-1532 (CFC)

EXTRACTION OIL & GAS, INC.,

                      Appellee.


Curtis S. Miller, Taylor M. Haga, Brett S. Turlington, MORRIS, NICHOLS,
ARSHT & TUNNELL LLP, Wilmington, Delaware; Matthew J. Ochs, Christopher
A. Chrisman, Michelle R. Seares, HOLLAND & HART LLP, Denver, Colorado,

          Counsel for Appellants

Christopher Marcus, P.C., Allyson Smith Weinhouse, Ciara Foster, KIRKLAND &
ELLIS LLP, New York, New York; Anna Rotman, P.C., Jamie Alan Aycock,
Kenneth Young, KIRKLAND & ELLIS LLP, Houston, Texas; George W. Hick,
Andrew C. Lawrence, Harker Rhodes, KIRKLAND & ELLIS LLP, Washington,
D.C.,

          Counsel for Debtor-Appellee

                                    MEMORANDUM



December 7, 2020
Wilmington, Delaware
    Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 2 of 17 PageID #: 2916




                                                                 DISTRICT JUDGE

I.       INTRODUCTION

        Pending before the Court is an Emergency Motion for Stay Pending Appeal

(D.I. 4) ("Emergency Motion") of the Bankruptcy Court's Order, dated November

10, 2020 (Bankr. D.I. 1038) 1 ("Rejection Order") which approved the rejection by

Extraction Oil & Gas, Inc. ("Debtor" or "Extraction") of certain executory

contracts and unexpired leases, including certain Transportation Service

Agreements ("TSAs") between the Appellants and the Debtor, pursuant to section

365 of the Bankruptcy Code. The Rejection Order is supported by the Bankruptcy

Court's Findings of Fact and Conclusions of Law, dated October 14, 2020 (Adv.

D.I. 54) ("FOFCOL") which granted the Debtor's motion for summary judgment

that it was entitled to a declaratory judgment that the TSAs did not create

covenants that run with the land. The Rejection Order is also supported by the

Bankruptcy Court's bench ruling, dated November 2, 2020 (Bankr. D.I. 942-1)

("Bench Ruling") in which Bankruptcy Court set forth its reasons for approving




1
  The docket of the Chapter 11 cases, captioned In re Extraction Oil & Gas, Inc., et
al., No. 20-11548 (CSS) (Banlcr. D. Del.), is cited herein as Bankr. D.I. _," and
the docket of the adversary proceeding, captioned Platte River Midstream, LLC v.
Extraction Oil & Gas, Inc., Adv. No. 20-50833 (CSS) (Bankr. D. Del.), is cited
herein as "Adv. D.I.    "
 Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 3 of 17 PageID #: 2917




the Debtor's rejection of the TSAs. For the reasons set forth herein, I will deny the

Emergency Motion.

II.   BACKGROUND

      Extraction is an oil and gas company that operates in urban communities

near Denver, Colorado. Appellants own and operate crude oil pipelines that

transport approximately 95% of Extraction's oil production under the TSAs.

Extraction is Appellants' largest customer, and Appellants' pipelines were custom

built to service Extraction's needs. The pipelines cost hundreds of millions of

dollars to build, and Appellants were supposed to recoup this investment over the

10-year terms of the TSAs in the form of tariffs paid by Extraction for Appellants'

transportation services. Under the TSAs, Extraction committed to Appellants all of

its crude oil in and under the ground in defined geographic areas for the TSAs'

term. Appellants assert that these dedications are essential to recouping their

investment and that the pipelines would not have been built absent the dedications.

      Extraction filed for bankruptcy in June 2020. In August 2020, it moved to

reject the TSAs. Following trial, the Bankruptcy Court issued a Bench Ruling and

the Rejection Order permitting Extraction to reject the TSAs. On November 2,

2020, Appellants moved for a stay pending appeal of the Rejection Order, which

was denied by the Bankruptcy Court. (D.I. 4, Exh. D at 43 :20-44:25). On

November 13, 2020, Appellants filed a timely notice of appeal. (D.I. 1). On



                                          2
 Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 4 of 17 PageID #: 2918




November 19, 2020, Appellants filed the Emergency Motion. The Emergency

Motion is fully briefed. (D.I. 4, 11, 15). The Court did not hear oral argument

because the facts and legal arguments are adequately presented in the briefs and

record, and the decisional process would not be significantly aided by oral

argument.

III.   JURISDICTION AND STANDARD OF REVIEW

       The Rejection Order is a final order, and this Court has jurisdiction over the

appeal pursuant to 28 U.S.C. § 158.

IV.    ANALYSIS

       When presented with a motion to stay, courts consider "( 1) whether the

appellant has made a strong showing of the likelihood of success on the merits; (2)

will the appellant suffer irreparable injury absent a stay; (3) would a stay

substantially harm other parties with an interest in the litigation; and (4) whether a

stay is in the public interest." In re Revel AC, Inc., 802 F.3d 558, 565 (3d Cir.

2015) (emphasis added). The first two factors are "the most critical," and a strong

likelihood of success is "the more important piece of the stay analysis .... " S.S.

Body Armor I, Inc. v. Carter Ledyard & Milburn LLP, 927 F.3d 763, 772 (3d Cir.

2019) (citations omitted).




                                          3
 Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 5 of 17 PageID #: 2919




      A.     Likelihood of Success on the Merits

      Appellants argue that the Bankruptcy Court made several errors in

approving rejection of the contracts. According to Appellants, the Bankruptcy

Court incorrectly held that, as a matter of Colorado law, the TSAs do not create

covenants running with the land. Appellants further argue that the Bankruptcy

Court incorrectly held that the TSAs may be rejected even if they do contain

covenants. Finally, Appellants contend that the Bankruptcy Court applied the

incorrect standard in approving rejection of the TSAs.

             1.    Existence of a Covenant Running with the Land

      Under Colorado law, two requirements are necessary to create covenants

running with the land: (1) the parties must intend to create the covenant; and (2)

the covenant must touch and concern the land. See Reishus v. Bullmasters, LLC,

409 P.3d 435,440 (Colo. App. 2016) (citing Cloud v. Ass 'n of Owners, 857 P.2d

435, 440 (Colo. App. 1992)).

                   a.     Intent to Create the Covenant

      With respect to the first requirement, the Bankruptcy Court determined that

one of the TSAs - referred to by the parties as the "PRM TSA" or "Platte River

TSA" -- did not create a covenant running with the land because it did not contain

language expressly stating the parties' intent to create a covenant. (See FOFCOL

at 22). According to Appellants, this was error, as such language is not necessary



                                          4
 Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 6 of 17 PageID #: 2920




under Colorado law. (See D.I. 4 at 8-9). Appellants argue that no specific or

magical terms are required under Colorado law, and whether the parties intended to

create the covenant is determined from the provisions of the contract "as a whole

... , giving effect to all provisions contained therein." See Lookout Mtn. Paradise

Hills Homeowners' Ass 'n v. Viewpoint Assocs., 867 P.2d 70, 75 (Colo. App. 1993)

( citation omitted).

       Appellants do not dispute that the TSA lacks express language of intent;

they merely contend that such language is not necessary. As the Bankruptcy Court

correctly noted, "[I]n the [Colorado] cases that have recognized a covenant running

with the land, the covenants were in express terms." TB! Explr. v. Belco Energy

Corp., 220 F.3d 586 (5th Cir. 2000). Notwithstanding the requirement, the

Bankruptcy Court concluded that the Platte River TSA lacked any language

manifesting a clear intent to create a real covenant. A review of the agreement

supports this conclusion and Appellants cite no additional language that would

support a finding that the Bankruptcy Court erred on this point. Moreover, as

Debtor con-ectly points out, Colorado law disfavors the creation of covenants

running with the land as a derogation of the common law's preference for the free

alienability of land. Nelson v. Farr, 354 P.2d 163, 166 (Colo. 1960) ("[A]s a

fundamental principle of law of real property, restrictions on the alienation and use

of land are not favored, and all doubt should be resolved in favor of the free use of



                                          5
 Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 7 of 17 PageID #: 2921



property."'). Thus, any ambiguity concerning an intent to create a real covenant

must be resolved "against the restriction and in favor of free and unrestricted use of

property." MidCities Metro. Dist. No. 1 v. US. Bank Nat'!. Ass 'n, 12-CV-03322;.

LTB, 2013 WL 3200088, at *3 (D. Colo. June 24, 2013). Appellants have not

demonstrated a likelihood of success on the merits of this requirement.

                    b.    Touch and Concern the Land

      With respect to the second requirement, under Colorado law, a covenant

touches and concerns the land when it relates to the parties' use and enjoyment of

real property, i.e., when the parties' promises create benefits-and burdens-on

the use of real property. See Reishus, 409 P.3d at 440 (citation omitted). The

Bankruptcy Court determined that neither of the TSAs touched and concerned real

property. According to Appellants, the Bankruptcy Court incorrectly applied an

overly "restrictive" test under Texas law followed in In re Sabine Oil & Gas Corp.,

550 B.R. 59 (Bankr. S.D.N.Y. 2016). Appellants contend that Colorado applies a

less restrictive standard than that employed by the Bankruptcy Court but do not

cite a single Colorado case in support. The Court agrees with the Debtor that this

falls short of a "strong showing" of likely success on the merits. See Tracey v.

Recovco Mortg. Mgmt. LLC, 451 F. Supp. 3d 337, 342 (D.N.J. 2020) ("Allegations

contained ... without citation to the law [are] insufficient" to show likelihood of

success on the merits); Cent. Jersey Freightliner, Inc. v. Freightliner Corp., 987 F.



                                          6
 Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 8 of 17 PageID #: 2922



Supp. 289,295 (D.N.J. 1997) (holding that plaintiffs cannot establish a likelihood

of success on the merits when they "have cited no authority to support their

contention").

      Appellants further contend that the Bankruptcy Court erred because the

TSAs do in fact touch and concern the land. Here, the TSAs "dedicated" and

"committed" certain of Extraction's interests to the perfmmance of the TSAs.

Specifically, Extraction committed to provide certain volumes of produced crude

petroleum for exclusive shipping services. (See FOFCOL at 27). Extraction also

committed certain interests "in Crude Petroleum of all formations in, under or

attributable to the Dedication Area" to the provision of these services. (Id. at 7).

Appellants claim these dedications and commitments touch and concern the land

"because they both benefit and burden Extraction's real property interests" and

argue that the Bankruptcy Court of ignored that fact. The Court must disagree.

The Bankruptcy Court considered all of this and correctly held that "Colorado

generally follows the traditional common law approach to the touch and concern

element." (FOFCOL at 26 (citing 3 Tiffany Real Property§ 854 (3d ed. 2015)).

Under this approach, courts focus on the land itself-i.e., the estate in real property

with which the covenant allegedly runs-and the covenant's objective effect on

that land. Covenants only touch and concern the land if they "'closely relate to the

land, its use, or enjoyment."' Reishus, 409 P.3d at 440 (quoting Cloud, 857 P.2d at



                                          7
 Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 9 of 17 PageID #: 2923




440). In other words, real covenants must "operate[] to benefit the physical use of

the land." Bigelow v. Nottingham, 833 P.2d 764, 767 (Colo. App. 1991), rev'd in

part sub nom. on other grounds Haberl v. Bigelow, 855 P.2d 1368 (Colo. 1993)

(emphasis added). If not, a covenant is a personal covenant, not a real covenant.

(FOFCOL at 26).

      The Bankruptcy Court found that the "dedicated and committed interests are

used to identify the particular minerals that are subject to, set apart for, pledged or

committed to the parties' contractual obligations." (FOFCOL at 3). That is, the

dedications and commitments do not closely relate to the use or enjoyment of

Extraction's mineral estates; they only identify the personal property (i.e., the

produced crude) that is subject to the parties' contractual obligations. (FOFCOL at

27-28). Because these commitments do not directly affect the use or enjoyment of

the purportedly burdened real property, "they cannot serve to satisfy the touch and

concern the land element." (FOFCOL at 3). Appellants offer little support in

opposition to the Bankruptcy Court's careful analysis.

                    c.     Privity

      Appellant also argue they are likely to prevail on their claim that privity of

estate existed when the TSAs were executed. Under Colorado law, however,

"[p]rivity of estate requires that the covenants that allegedly run with the land be

accompanied by a contemporaneous conveyance of some interest in the land with



                                           8
Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 10 of 17 PageID #: 2924



which the covenant runs." (FOFCOL at 38 (citing Taylor, 274 P.2d at 988)).

Here, the relevant land is Extraction's mineral estates. As the Bankruptcy Court

explained in detail, none of the purported property interests identified by

Appellants-an equity interest in a pipeline, the sale of a subsidiary, and surface

access rights or rights-of-way-are interests in the mineral estate. (FOFCOL at

39-44).

      Appellants are unlikely to prevail on any of the three requirements for

creating a real covenant. As the Debtor correctly points out, under Colorado law,

all elements must be satisfied, or no covenant exists. See Cloud, 857 P.2d at 440.

Accordingly, Appellants are unlikely to prevail on this claim. As Appellants are

unlikely to succeed on appeal of their claim that the TSAs created convenants

running with the land, they are unlikely to prevail on their claim that the TSAs

could not be rejected based on the alleged covenants contained therein.

             2.    Rejection Under the Business Judgment Rule

      Finally, Appellants argue that the Bankruptcy Court applied an overly

lenient standard for rejecting executory contracts and misconstrued the relevant

facts under that standard. Appellants argue that certain types of contracts require a

bankruptcy court apply a standard higher than "business judgment" in evaluating a

debtor's decision to reject, and because the TSAs are governed by FERC, the

Bank1uptcy Court should have applied a more rigorous standard and considered the



                                          9
Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 11 of 17 PageID #: 2925



public interest and the balance of the equities at the time Extraction filed its

motion. See, e.g., In re FirstEnergy Sols. Corp., 945 F.3d 431, 454-55 (6th Cir.

2019) ("[W]hen a Chapter 11 debtor moves a bankruptcy court for permission to

reject a filed energy contract that is otherwise governed by FERC ... the

banlauptcy court must consider the public interest and ensure that the equities

balance in favor of rejecting the contract .... "); In re Mirant Corp., 378 F.3d 511,

524 (5th Cir. 2004) ("Supreme Court precedent supports applying a more rigorous

standard" than the business judgment standard when evaluating a request to reject

an agreement regulated by FERC); In re Calpine Corp., 337 B.R. 27, 38-39

(S.D.N.Y. 2006) ("Both the Mirant decision and the FERC Order predicate

banlauptcy court jurisdiction to reject energy contracts on the belief that the public

interest is adequately considered at a rejection hearing, at least in part through

FERC's participation.") (citation omitted).

      Notably, Appellants did not acknowledge that the Banlauptcy Court did

consider the higher standard, but nonetheless found that Extraction still prevailed.

(See Bench Ruling at 21-31). Moreover, Appellants' Emergency Motion offered

no argument as to any error in the Bankruptcy Court's alternative analysis. See

Garza v. Citigroup Inc., 881 F.3d 277, 284-85 (3d Cir. 2018). Appellants' failure

to address the Banlauptcy Court's alternative analysis, standing alone, means that




                                          10
Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 12 of 17 PageID #: 2926




they have not demonstrated a strong likelihood of success on the merits. In re

Innovative Commc 'ns, 390 B.R. 184, 188 (Bankr. D.V.I. 2008).

      B.     Irreparable Harm to Appellants in Absence of a Stay

      Harm is irreparable if it "cannot be prevented or fully rectified by a

successful appeal." Revel AC, 802 F.3d at 568 (citation and internal quotations

omitted). The prospect of financial ruin constitutes irreparable harm. See Minard

Run Oil Co. v. US. Forest Serv., 670 F.3d 236,255 (3d Cir. 2011) ("[A]n

exception [to the economic injury rule] exists where the potential economic loss is

so great as to threaten the existence of the movant's business.")

      Appellants argue that Extraction accounts for over 75 percent of Appellants'

revenues. Without these revenues, Appellants contend that they will be forced to

file bankruptcy, cease operating, or both, and that this is irreparable harm for

which there is no effective redress. Conversely, Debtors argue that Appellants fail

to acknowledge the speculative nature of their claims. Eaton Corp. v.

Geisenberger, --F. Supp. 3d----, 2020 WL 5531587, at *19 (D. Del. Sept. 15,

2020) ("The irreparable harm alleged must be actual and imminent, not merely

speculative") (citation omitted).

      The Court agrees. To satisfy the irreparable harm factor, a stay movant must

demonstrate an injury that is neither remote nor speculative, but actual and

imminent. As the Bankruptcy Court noted, Appellants "did not analyze whether



                                          11
Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 13 of 17 PageID #: 2927




the pipelines could be sold or whether they could renegotiate new rates and

contracts-in other words, [the] testimony was hypothetical and contingent rather

than presenting quantifiable evidence." (Bench Ruling at 28).

      Even if Appellants' assertions are accepted, however, the specter of

Appellants' own restructuring cannot justify a stay because this would upend a

fundamental policy of bankruptcy law. As the Bankruptcy Court correctly points

out, situations in which parties find themselves negatively impacted by

restructuring "arise in bankruptcy contexts all the time." (Bench Ruling at 29).

This is because "a central purpose of the [Bankruptcy] Code is to provide a

procedure by which certain insolvent debtors can reorder their affairs, make peace

with their creditors, and enjoy 'a new opportunity in life with a clear field for

future effort, unhampered by the pressure and discouragement of preexisting

debt."' Grogan v. Garner, 498 U.S. 279,286 (1991) (citation omitted). Thus,

"Congress [has] made a determination that an eligible debtor should have the

opportunity to avail itself of a number of Code provisions which adversely alter

creditors' contractual and nonbankruptcy law rights." In re PPI Enters. (US.),

Inc., 228 B.R. 339, 344-45 (Banla. D. Del. 1998). One of those tools is rejection,

which is "vital to the basic purpose to a Chapter 11 reorganization, because [it] can

release the debtor's estate from burdensome obligations." Bildisco, 465 U.S. at

528). By allowing Debtors to choose to reject executory contracts notwithstanding



                                          12
Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 14 of 17 PageID #: 2928




the other party's contractual expectations, Congress considered the proper

allocation of risk as between the debtor and contractual parties and struck the

balance in favor of the debtor. See 11 U.S.C. § 365(a). Accepting Appellants'

argument would allow them to use the guise of "irreparable harm" to "upset the

delicate balance of interests fashioned by Congress under" the Code. PPI Enters.,

28 B.R. at 345 (citation omitted). Moreover, Appellants' argument for irreparable

harm would apply in every instance where a contract was rejected. See Ultra

Petrol., 2020 WL 4940240, at *9.

      C.     Injury to other Parties in Interest

      As to harm to the Debtor, Appellant argues that Extraction will suffer little

to no harm if a stay is granted. Appellants transport approximately 95% of

Extraction's crude oil production to market, and if the Order is not stayed,

Extraction will be in breach of Appellants' contracts; Appellants could cease

transporting Extraction's crude oil, which will result in Extraction losing over $85

million in the next six months while the appeal is pending. Thus, Appellants

argue, a stay maintaining the status quo will only prevent Extraction from

foregoing significant revenue.

      The Debtor disagrees. Extraction is currently restructuring, and forcing it to

maintain unsustainable contractual obligations with Appellants will strain that

process and prevent Extraction from effectively implementing its considered



                                         13
Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 15 of 17 PageID #: 2929




business plan, which involves selecting alternative service providers at lower rates

and moving some of its crude oil to a more favorable location where it can

command higher prices. (See Bench Ruling at 5-7). Forcing Extraction to

maintain unsustainable contractual obligations will strain that process and prevent

Extraction from effectively implementing its considered business plan. This will

also harm creditors. Extraction argues that there is a strong public policy in having

bankruptcy 'proceedings continue to an orderly, efficient resolution to maximize

and preserve the estate's assets for the sake of the creditors." In re Montgomery

Ward, L.L.C., 388 B.R. 61, 628 (Bankr. E.D. Pa. 2008) (denying stay); In re

Bankruptcy Appeal ofAllegheny Health, Educ. and Research Found., 252 B.R.

309,331 (Banlu. W.D. Pa. 1999). This policy would be thwarted by a stay

restricting the Debtor from fully implementing its business plan for months, if not

years, pending resolution of this appeal, especially because the confirmation

hearing for Extraction's restructuring is scheduled for December 21, 2020. In the

meantime, Extraction and its creditors will be unable to order their business affairs   ~----




because one set of aggrieved parties has held up the litigation. The Court agrees

that the potential harm to Debtor's reorganization efforts weighs against granting

the stay.




                                         14
Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 16 of 17 PageID #: 2930



      D.     Public Interest

      Appellants argue that staying the Rejection Order advances the public's

interest "in seeing that parties oblige by their contractual obligations and are not

allowed to skirt such obligations at another's expense." (D.I. 4 at 17 (citing Rex

Med. L.P. v. Angiotech Pharm. (US), Inc., 754 F. Supp. 2d 616, 626 (S.D.N.Y.

2010) (citation omitted)). Appellants further argue that the public interest is served

by maintaining the status quo and avoiding the need for transport by trucking.

According to Appellants, Extraction's only readily available transportation

alternative is trucking, and unrebutted testimony below showed this would place

over 1,000 oil tanker trucks on the roads of urban communities. Appellants argue

that trucking is the most dangerous form of transporting crude oil, and its risks are

amplified here, because these trucks would be transiting Colorado roads in winter,

when conditions are at their worst. Granting a stay, Appellants contend, will

prevent this harm to the public interest.

      As the Bankruptcy Court observed, Appellants' expressed concerns over the

impact of trucking will be short-lived, and "the public will benefit from the

Debtors' continued production, their workers remaining employed, and potentially

additional jobs and contracts from the Debtors having to re-route its oil." (Bench

Ruling at 30). I find that this factor weighs against granting a stay.




                                            15
Case 1:20-cv-01532-CFC Document 25 Filed 12/07/20 Page 17 of 17 PageID #: 2931




V.      CONCLUSION

     On balance, I find that Appellants have not carried the burden of establishing

that a stay pending appeal is warranted here. A separate Order follows.




                                                                                      ,_




                                          16
